Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before                       FILED
any court except for the purpose of                       Jul 23 2012, 9:00 am
establishing the defense of res judicata,
collateral estoppel, or the law of the                           CLERK
                                                               of the supreme court,
case.                                                          court of appeals and
                                                                      tax court




APPELLANT PRO SE:                                ATTORNEYS FOR APPELLEE:

MICHAEL SIMS                                     GREGORY F. ZOELLER
Carlisle, Indiana                                Attorney General of Indiana

                                                 AARON J. SPOLARICH
                                                 Deputy Attorney General
                                                 Indianapolis, Indiana


                              IN THE
                    COURT OF APPEALS OF INDIANA

MICHAEL SIMS,                                    )
                                                 )
       Appellant-Defendant,                      )
                                                 )
              vs.                                )      No. 20A03-1203-CR-127
                                                 )
STATE OF INDIANA,                                )
                                                 )
       Appellee-Plaintiff.                       )


                    APPEAL FROM THE ELKHART SUPERIOR COURT
                         The Honorable Stephen R. Bowers, Judge
                              Cause No. 20D02-9801-CF-1


                                       July 23, 2012

               MEMORANDUM DECISION - NOT FOR PUBLICATION


DARDEN, Senior Judge
                             STATEMENT OF THE CASE

      Michael Sims appeals the trial court’s denial of his motion to correct erroneous

sentence.

      We affirm.

                                         ISSUE

      Whether the trial court erred in denying Sims’ motion to correct erroneous
      sentence.


                                         FACTS

      On March 13, 1989, Sims was convicted of attempted murder, a class A felony;

rape while armed with a deadly weapon, a class A felony; and criminal confinement, a

class B felony. The trial court sentenced Sims to fifty years on the attempted murder

conviction, fifty years on the rape conviction, and twenty years on the confinement

conviction. The trial court ordered that the sentences be served consecutively; therefore,

the aggregate sentence was 120 years.

      Sims’ conviction and sentence were affirmed by a panel of this court in an

unpublished memorandum decision. Sims v. State, No. 20A04-9212-CR-426 (Ind. Ct.

App. August 5, 1993). Sims subsequently filed a petition for post-conviction relief in

which he raised issues pertaining to admission of evidence and ineffective assistance of

trial and appellate counsel. His petition was denied, and this court affirmed. Sims v.

State, 771 N.E.2d 734, 742-43 (Ind. Ct. App. 2002), trans. denied.

                                            2
       Sims subsequently filed a motion to correct erroneous sentence, which was denied.

On October 25, 2010, this court dismissed Sims’ appeal of the denial with prejudice.

       On February 16, 2012, Sims filed a second motion to correct erroneous sentence.

The trial court denied this motion, and this appeal ensued.

                                       DECISION

       A motion to correct erroneous sentence derives from Indiana Code section 35-38-

1-15, which provides:

       If the convicted person is erroneously sentenced, the mistake does not
       render the sentence void. The sentence shall be corrected after written
       notice is given to the convicted person. The convicted person and his
       counsel must be present when the corrected sentence is ordered. A motion
       to correct sentence must be in writing and supported by a memorandum of
       law specifically pointing out the defect in the original sentence.

       The purpose of the statute is to provide prompt, direct access to an uncomplicated

legal process for correcting the occasional erroneous or illegal sentence. Davis v. State,

937 N.E.2d 8, 10 (Ind. Ct. App. 2012), trans. denied. However, a motion to correct

erroneous sentence “may only be filed to address a sentence that is erroneous on its face.”

Id. at 11. When a claim of sentencing error requires consideration of matters outside the

face of the sentencing judgment, it is best addressed promptly on direct appeal and

thereafter by post-conviction relief proceedings. Id. In Robinson v. State, 805 N.E.2d
783, 787 (Ind. 2004), our supreme court emphasized that a motion to correct an erroneous

sentence may only arise out of information contained on the formal judgment of


                                             3
conviction. Claims that require consideration of the proceedings before, during, or after

trial may not be presented by way of a motion to correct erroneous sentence. Id.

       Here, Sims failed to submit the formal judgment of conviction as required by

Robinson. Therefore, it is impossible to ascertain whether Sims’ sentence is erroneous on

its face. Furthermore, Sims’ motion to correct erroneous sentence raises issues regarding

sentence enhancement and constitutionality of the sentencing process. These issues

would require consideration of proceedings before, during, or after trial and may not be

presented by way of a motion to correct erroneous sentence.

       Based on the foregoing, we cannot conclude that the sentence imposed by the trial

court is erroneous.

       Affirmed.

FRIEDLANDER, J., and BROWN, J., concur.




                                            4